Citation Nr: 1010688	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2001 to May 2005.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, inter alia, denied service 
connection for PTSD, a right knee disability, and contact 
dermatitis.  The Veteran submitted a notice of disagreement 
with respect to these issues.  In January 2008, the RO 
granted service connection for the right knee disability and 
contact dermatitis and assigned ratings of 10 percent and 0 
percent, respectively.  Service connection for PTSD continued 
to be denied and the RO issued a statement of the case (SOC) 
addressing that issue.  .  The Veteran filed a Form 9 
expressing his disagreement with all decisions, which was 
accepted as a substantive appeal for the issue of PTSD and as 
a notice of disagreement with the assigned ratings for the 
other claims.  In August 2009, an SOC was issued for the 
increased ratings claims.  The Veteran did not perfect his 
appeal with respect to these issues, and they are no longer 
before the Board.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he 
contends results from his service in Iraq.  His February 2005 
separation physical examination notes that he was counseled 
for possible PTSD by the chaplain after his deployment to 
Iraq from February to August 2004.  

The Veteran asserts that he engaged in combat with the enemy 
but was released from active service before his Combat Action 
Badge was awarded.  He has not identified any specific 
stressful events which he believes may have precipitated his 
claimed PTSD.  However, service treatment records show that 
the Veteran suffered a head injury in service when he was 
rendered unconscious while being held in a choke hold during 
training in December 2004.  He subsequently fell to the 
ground, hitting his head on a vehicle, and witnesses reported 
that his body went into convulsions.  Service connection is 
in effect for cognitive disorder arising from this injury.  

There is no current diagnosis of PTSD in the claims file.  
The Veteran was afforded a VA general psychiatric examination 
in May 2006, and PTSD was not diagnosed.  He reports that he 
underwent therapy for PTSD at the Anaheim Vet Center after 
service.  No attempt has been made to secure these records.  


Thus, the evidence of record indicates that the Veteran 
suffered a traumatic injury in service and that he was 
suspected of having PTSD.  Furthermore, he has identified 
medical evidence which may show a current diagnosis of PTSD 
but which has not yet been obtained and evaluated.  The Board 
finds that the available evidence is insufficient to 
adjudicate the claim at this time.  A remand is required for 
further development.  

Additionally, the Board notes that the RO has informed the 
Veteran by letter on three occasions that he should provide 
details of his claimed in-service stressors so that they may 
be submitted to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  In his March 2008 
Substantive Appeal, the Veteran alleged that he never 
received a PTSD questionnaire.  He indicated that he is 
willing to cooperate with VA and asks that any paperwork be 
resent.  To afford the Veteran every consideration, another 
PTSD questionnaire should be provided to him on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names 
and addresses of all medical care 
providers who have treated him for PTSD 
since service.  After securing any 
necessary release, attempt to obtain 
copies of all records from the identified 
treatment sources, including the Anaheim 
Vet Center.  

2.  Provide the Veteran with another VA 
Form 21-0781, Statement in Support of 
Claim for Service Connection for PTSD.  
Any identified stressors which are 
described with reasonable specificity 
should be submitted to the JSRRC for 
verification.  

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of his claimed 
psychiatric condition.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
informed of the circumstances of the head 
trauma the Veteran suffered in service, 
as well as any other reported stressors 
that are corroborated by the JSRRC.  
Based on the examination and review of 
the record, the examiner must complete 
the following:

If PTSD is diagnosed, the examiner should 
specify (1) whether each alleged in-
service stressor established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 
50 percent or greater probability) that 
any current psychiatric disorder is 
related to active service. 

To the extent possible, the examiner 
should distinguish the symptoms of any 
diagnosed psychiatric disorder from those 
of the Veteran's service-connected 
cognitive disorder.  

A complete rationale should be provided 
for every opinion expressed.  If the 
examiner is unable to determine the 
etiology of any diagnosed condition 
without resorting to speculation, he or 
she should so indicate and discuss the 
reasons that the cause of the 
condition(s) cannot be determined.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


